 

Exhibit 10.1

 

NORWEGIAN CRUISE LINE HOLDINGS LTD.

AMENDED AND RESTATED 2013 PERFORMANCE INCENTIVE PLAN

 

(Effective May 19, 2016)

 

1.PURPOSE OF PLAN

 

The purpose of this Norwegian Cruise Line Holdings Ltd. Amended and Restated
2013 Performance Incentive Plan (this “Plan”) of Norwegian Cruise Line Holdings
Ltd., a company organized under the laws of Bermuda (the “Company”), is to
promote the success of the Company and to increase shareholder value by
providing an additional means through the grant of awards to attract, motivate,
retain and reward selected employees and other eligible persons.

 

2.ELIGIBILITY

 

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Company or one of its
Subsidiaries; (b) a director of the Company or one of its Subsidiaries; or (c)
an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Company or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Company or one
of its Subsidiaries) to the Company or one of its Subsidiaries and who is
selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Company’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Company or the Company’s compliance
with any other applicable laws. An Eligible Person who has been granted an award
(a “participant”) may, if otherwise eligible, be granted additional awards if
the Administrator shall so determine. As used herein, “Subsidiary” means any
Company or other entity a majority of whose outstanding voting shares or voting
power is beneficially owned directly or indirectly by the Company; and “Board”
means the Board of Directors of the Company.

 

3.PLAN ADMINISTRATION

 

3.1The Administrator. This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator. The “Administrator” means
the Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by applicable law, to one or more officers of the Company, its

 

 1 

 

 

powers under this Plan (a) to designate the officers and employees of the
Company and its Subsidiaries who will receive grants of awards under this Plan,
and (b) to determine the number of shares subject to, and the other terms and
conditions of, such awards. The Board may delegate different levels of authority
to different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Company or the applicable charter
of any Administrator: (a) a majority of the members of the acting Administrator
shall constitute a quorum, and (b) the vote of a majority of the members present
assuming the presence of a quorum or the unanimous written consent of the
members of the Administrator shall constitute action by the acting
Administrator.

 

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule
16b-3(d)(1) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), must be duly and timely authorized by the Board or a committee consisting
solely of two or more non-employee directors (as this requirement is applied
under Rule 16b-3 promulgated under the Exchange Act). To the extent required by
any applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).

 

3.2Powers of the Administrator. Subject to the express provisions of this Plan,
the Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:

 

(a)determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;

 

(b)grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance targets, and establish
the events of termination or reversion of such awards;

 

 2 

 

 

(c)approve the forms of award agreements (which need not be identical either as
to type of award or among participants);

 

(d)construe and interpret this Plan and any agreements defining the rights and
obligations of the Company, its Subsidiaries, and participants under this Plan,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the awards
granted under this Plan;

 

(e)cancel, modify, or waive the Company’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

 

(f)accelerate, waive or extend the vesting or exercisability or extend the term
of any or all such outstanding awards (in the case of options or share
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under Section
8.6.5;

 

(g)adjust the number of Ordinary Shares subject to any award, adjust the price
of any or all outstanding awards or otherwise change previously imposed terms
and conditions, in such circumstances as the Administrator may deem appropriate,
in each case subject to Sections 4 and 8.6 (and subject to the no repricing
provision below);

 

(h)determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

 

(i)determine whether, and the extent to which, adjustments are required pursuant
to Section 7 hereof and authorize the termination, conversion, substitution or
succession of awards upon the occurrence of an event of the type described in
Section 7;

 

(j)acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, shares of equivalent value, or other consideration (subject to the no
repricing provision below); and

 

(k)determine the fair market value of the Ordinary Shares or awards under this
Plan from time to time and/or the manner in which such value will be determined.

 

Notwithstanding the foregoing and except for an adjustment pursuant to Section
7.1 or a repricing approved by shareholders, in no case may the Administrator
(1) amend an outstanding option or SAR to reduce the exercise price or base
price of the award, (2) cancel, exchange, or surrender an outstanding option or
SAR in

 

 3 

 

 

exchange for cash or other awards for the purpose of repricing the award, or (3)
cancel, exchange, or surrender an outstanding option or SAR in exchange for an
option or SAR with an exercise or base price that is less than the exercise or
base price of the original award.

 

Notwithstanding the foregoing, and except as provided in the next sentence, all
options and share appreciation rights granted under this Plan shall be subject
to a minimum vesting requirement of one year, and no portion of any such award
may vest earlier than the first anniversary of the grant date of the award (the
“Minimum Vesting Requirement”). The Minimum Vesting Requirement shall not apply
to 5% of the total number of shares available under this Plan.

 

3.3Binding Determinations. Any action taken by, or inaction of, the Company, any
Subsidiary, or the Administrator relating or pursuant to this Plan and within
its authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons. Neither the Board nor any Board committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Company in respect of
any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time.

 

3.4Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the Company.
No director, officer or agent of the Company or any of its Subsidiaries shall be
liable for any such action or determination taken or made or omitted in good
faith.

 

3.5Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Company or any of
its Subsidiaries or to third parties.

 

4.SHARES SUBJECT TO THE PLAN; SHARE LIMITS

 

4.1Shares Available. Subject to the provisions of Section 7.1, the shares that
may be delivered under this Plan shall be shares of the Company’s authorized but
unissued ordinary shares and any ordinary shares held as treasury shares. For
purposes of this Plan, “Ordinary Shares” shall mean the ordinary shares of the
Company and such other securities or property as may become the subject of
awards under this Plan, or may become subject to such awards, pursuant to an
adjustment made under Section 7.1.

 

4.2Share Limits. The maximum number of Ordinary Shares that may be delivered
pursuant to awards granted to Eligible Persons under this Plan is 27,465,106
shares (the “Share Limit”).

 

 4 

 

 

The following limits also apply with respect to awards granted under this Plan:

 

(a)The maximum number of Ordinary Shares that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is
27,465,106 shares.

 

(b)The maximum number of Ordinary Shares subject to those options and share
appreciation rights that are granted during any calendar year to any individual
under this Plan is 5,000,000 shares.

 

(c)Additional limits with respect to Qualified Performance-Based Awards are set
forth in Section 5.2.3. For the avoidance of doubt, the limits in Section 5.2.3
shall not apply to any other awards granted under this Plan.

 

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

4.3Awards Settled in Cash, Reissue of Awards and Shares. To the extent that an
award granted under this Plan is settled in cash or a form other than Ordinary
Shares, the shares that would have been delivered had there been no such cash or
other settlement shall not be counted against the shares available for issuance
under this Plan. In the event that Ordinary Shares are delivered in respect of a
dividend equivalent right granted under this Plan, the actual number of shares
delivered with respect to the award shall be counted against the share limits of
this Plan (including, for purposes of clarity, the limits of Section 4.2 of this
Plan). (For purposes of clarity, if 1,000 dividend equivalent rights are granted
and outstanding when the Company pays a dividend, and 50 shares are delivered in
payment of those rights with respect to that dividend, 50 shares shall be
counted against the share limits of this Plan). Shares that are subject to or
underlie awards granted under this Plan which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall again be available for
subsequent awards under this Plan. Shares that are not issued or delivered as a
result of the net settlement of any option or share appreciation right under
this Plan, shares that are exchanged by a participant or withheld by the Company
as full or partial payment in connection with any option or share appreciation
right under this Plan, as well as any shares exchanged by a participant or
withheld by the Company or one of its Subsidiaries to satisfy the tax
withholding obligations related to any option or share appreciation right under
this Plan, as well as any Ordinary Shares repurchased with the proceeds of any
option exercise price shall not be available for subsequent awards under this
Plan. To the extent that Ordinary Shares are delivered pursuant to the exercise
of a share appreciation right or option granted under this Plan, the number of
underlying shares as to which the exercise related shall be counted against the
applicable share limits under Section 4.2, as opposed to only counting the
shares issued. (For purposes of clarity, if a share appreciation right relates
to 100,000 shares and is exercised at a time when the payment due to the
participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such exercise.) Shares
that are exchanged by a participant or withheld by the

 

 5 

 

 

Company as full or partial payment in connection with any award under this Plan
other than any option or share appreciation right, as well as any shares
exchanged by a participant or withheld by the Company or one of its Subsidiaries
to satisfy the tax withholding obligations related to any award under this Plan
other than any option or share appreciation right, shall be available for
subsequent awards under this Plan. Refer to Section 8.10 for application of the
foregoing share limits with respect to assumed awards. The foregoing adjustments
to the share limits of this Plan are subject to any applicable limitations under
Section 162(m) of the Code with respect to awards intended as performance-based
compensation thereunder.

 

4.4Reservation of Shares; No Fractional Shares; Minimum Issue. The Company shall
at all times reserve a number of Ordinary Shares sufficient to cover the
Company’s obligations and contingent obligations to deliver shares with respect
to awards then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Company has the right to settle such rights in
cash). No fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. No fewer than 100 shares may be purchased on exercise of
any award (or, in the case of share appreciation or purchase rights, no fewer
than 100 rights may be exercised at any one time) unless the total number
purchased or exercised is the total number at the time available for purchase or
exercise under the award.

 

5.AWARDS

 

5.1Type and Form of Awards. The Administrator shall determine the type or types
of award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Company or one of its Subsidiaries. The types of awards that may be granted
under this Plan are (subject, in each case, to the no repricing provisions of
Section 3.2):

 

5.1.1   Options. An option is the grant of a right to purchase a specified
number of Ordinary Shares during a specified period as determined by the
Administrator. An option may be intended as an incentive stock option within the
meaning of Section 422 of the Code (an “ISO”) or a nonqualified option (an
option not intended to be an ISO). The award agreement for an option will
indicate if the option is intended as an ISO; otherwise it will be deemed to be
a nonqualified option. The maximum term of each option (ISO or nonqualified)
shall be ten (10) years. The per share exercise price for each option shall be
not less than 100% of the fair market value of an Ordinary Share on the date of
grant of the option. When an option is exercised, the exercise price for the
shares to be purchased shall be paid in full in cash or such other method
permitted by the Administrator consistent with Section 5.5.

 

5.1.2   Additional Rules Applicable to ISOs. To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
shares with respect to which ISOs first become exercisable by a participant in
any

 

 6 

 

 

calendar year exceeds $100,000, taking into account both Ordinary Shares subject
to ISOs under this Plan and shares subject to ISOs under all other plans of the
Company or one of its Subsidiaries (or any parent or predecessor Company to the
extent required by and within the meaning of Section 422 of the Code and the
regulations promulgated thereunder), such options shall be treated as
nonqualified options. In reducing the number of options treated as ISOs to meet
the $100,000 limit, the most recently granted options shall be reduced first. To
the extent a reduction of simultaneously granted options is necessary to meet
the $100,000 limit, the Administrator may, in the manner and to the extent
permitted by law, designate which Ordinary Shares are to be treated as shares
acquired pursuant to the exercise of an ISO. ISOs may only be granted to
employees of the Company or one of its subsidiary corporations (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Company and ending with the subsidiary in question).
There shall be imposed in any award agreement relating to ISOs such other terms
and conditions as from time to time are required in order that the option be an
“incentive stock option” as that term is defined in Section 422 of the Code. No
ISO may be granted to any person who, at the time the option is granted, owns
(or is deemed to own under Section 424(d) of the Code) outstanding Ordinary
Shares possessing more than 10% of the total combined voting power of all
classes of shares of the Company, unless the exercise price of such option is at
least 110% of the fair market value of the shares subject to the option and such
option by its terms is not exercisable after the expiration of five years from
the date such option is granted.

 

5.1.3   Share Appreciation Rights. A share appreciation right or “SAR” is a
right to receive a payment, in cash and/or Ordinary Shares, equal to the excess
of the fair market value of a specified number of Ordinary Shares on the date
the SAR is exercised over the “base price” of the award, which base price shall
be set forth in the applicable award agreement and shall be not less than 100%
of the fair market value of an Ordinary Share on the date of grant of the SAR.
The maximum term of a SAR shall be ten (10) years.

 

5.1.4   Other Awards; Dividend Equivalent Rights. The other types of awards that
may be granted under this Plan include: (a) share bonuses, restricted shares,
performance shares, share units, phantom shares, or similar rights to purchase
or acquire shares, whether at a fixed or variable price (or no price) or fixed
or variable ratio related to the Ordinary Shares, and, subject to the Minimum
Vesting Requirements, any of which may (but need not) be fully vested at grant
or vest upon the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Ordinary Shares and/or returns thereon; or (c) cash awards.
Dividend equivalent rights may be granted as a separate award or in connection
with another award under this Plan; provided, however, that dividend equivalent
rights may not be granted in connection with a stock option or SAR granted under
this Plan. In addition, any dividends and/or dividend equivalents as to the
unvested portion of a restricted stock award that is subject to
performance-based vesting requirements or the

 

 7 

 

 

unvested portion of a stock unit award that is subject to performance-based
vesting requirements will be subject to termination and forfeiture to the same
extent as the corresponding portion of the award to which they relate.

 

5.1.5   Incentive Bonus Awards. The types of cash awards that may be granted
under this Plan include the opportunity to receive a payment for the Company’s
fiscal year, or any other performance period established by the Administrator,
based on the achievement of specific performance goals (which may include
subjective goals) established by the Administrator in its sole discretion. Any
applicable performance goals may be based on either the performance of the
Company or any of its Subsidiaries or divisions on an absolute or relative
basis, or on individual performance, as determined by the Administrator in its
sole discretion. Unless otherwise determined by the Administrator, any
participant granted an incentive bonus award pursuant to this Section 5.1.5 must
remain continuously employed by the Company or one of its Subsidiaries through
the last day of the applicable performance period in order for the incentive
bonus award to become payable. Any payments becoming payable pursuant to this
Section 5.1.5 will be paid in the calendar year following the calendar year in
which the applicable performance period ends, unless deferred in accordance with
the requirements of Section 409A and Section 457A of the Code.

 

5.2Section 162(m) Performance-Based Awards. Without limiting the generality of
the foregoing, any of the types of awards listed in Section 5.1.4 above may be,
and options and SARs granted to officers and employees also may be, granted as
awards intended to satisfy the requirements for “performance-based compensation”
within the meaning of Section 162(m) of the Code. An Award (other than an option
or SAR) intended by the Administrator to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code is referred to as a “Qualified Performance-Based Award.” An option or SAR
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code is referred to as a “Qualifying Option
or SAR.” The grant, vesting, exercisability or payment of Qualified
Performance-Based Awards may depend (or, in the case of Qualifying Option or
SAR, may also depend) on the degree of achievement of one or more performance
goals relative to a pre-established targeted level or levels using one or more
of the Business Criteria set forth below (on an absolute or relative (including,
without limitation, relative to the performance of one or more other companies
or upon comparisons of any of the indicators of performance relative to one or
more other companies) basis) for the Company on a consolidated basis or for one
or more of the Company’s subsidiaries, segments, divisions or business units, or
any combination of the foregoing. Any Qualified Performance-Based Award shall be
subject to all of the following provisions of this Section 5.2, and a Qualifying
Option or SAR shall be subject to the following provisions of this Section 5.2
only to the extent expressly set forth below. Nothing in this Plan, however,
requires the Administrator to qualify any award or compensation as
“performance-based compensation” under Section 162(m) of the Code.

 

 8 

 

 

5.2.1   Class; Administrator. The eligible class of persons for Qualified
Performance-Based Awards under this Section 5.2, as well as for a Qualifying
Option or SAR, shall be officers and employees of the Company or one of its
Subsidiaries. To qualify awards as performance-based under Section 162(m), the
Administrator approving Qualified Performance-Based Awards or a Qualifying
Option or SAR, or making any certification required pursuant to Section 5.2.4,
must constitute a committee consisting solely of two or more outside directors
(as this requirement is applied under Section 162(m) of the Code).

 

5.2.2   Performance Goals. The specific performance goals for Qualified
Performance-Based Awards shall be, on an absolute, relative or adjusted basis,
established based on one or more of the following business criteria (“Business
Criteria”) as selected by the Administrator in its sole discretion: earnings per
share, cash flow (which means cash and cash equivalents derived from either net
cash flow from operations or net cash flow from operations, financing and
investing activities), share price, total shareholder return, gross revenue,
revenue growth, operating income (before or after taxes), net earnings (before
or after interest, taxes, depreciation and/or amortization), return on equity or
on assets or on net investment or invested capital, cost containment or
reduction, or any combination thereof. To qualify awards as performance-based
under Section 162(m), the applicable Business Criterion (or Business Criteria,
as the case may be) and specific performance formula, goal or goals (“targets”)
must be established and approved by the Administrator during the first 90 days
of the performance period (and, in the case of performance periods of less than
one year, in no event after 25% or more of the performance period has elapsed)
and while performance relating to such target(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code. The terms of the Qualified
Performance-Based Awards may specify the manner, if any, in which performance
targets shall be adjusted to mitigate the unbudgeted impact of material, unusual
or nonrecurring gains and losses, accounting changes or other items specified by
the Administrator at the time of establishing the targets. The applicable
performance measurement period may not be less than three months nor more than
10 years.

 

5.2.3   Form of Payment; Maximum Qualified Performance-Based Award. Grants or
awards under this Section 5.2 may be paid in cash or Ordinary Shares or any
combination thereof. Qualifying Option or SAR awards granted to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(b). The maximum number of Ordinary Shares which may be subject to
Qualified Performance-Based Awards (including Qualified Performance-Based Awards
payable in Ordinary Shares and Qualified Performance-Based Awards payable in
cash where the amount of cash payable upon or following vesting of the award is
determined with reference to the fair market value of a Ordinary Share at such
time) that are granted to any one participant in any one calendar year shall not
exceed 5,000,000 shares, either individually or in the aggregate, subject to
adjustment as provided in Section 7.1. The aggregate amount of compensation to
be paid to any one participant in respect of all Qualified Performance-Based
Awards payable only in cash (excluding cash awards covered by the preceding
sentence where the cash payment is determined with reference to the fair market
value of an Ordinary Share upon or following the vesting of the

 

 9 

 

 

award) and granted to that participant in any one calendar year shall not exceed
$10,000,000. Awards that are cancelled during the year shall be counted against
these limits to the extent required by Section 162(m) of the Code.

 

5.2.4   Certification of Payment. Before any Qualified Performance-Based Award
is paid and to the extent applicable to qualify the award as performance-based
compensation within the meaning of Section 162(m) of the Code, the Administrator
must certify in writing that the performance target(s) and any other material
terms of the Qualified Performance-Based Award were in fact timely satisfied.

 

5.2.5   Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.

 

5.2.6   Expiration of Grant Authority. As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than a
Qualifying Option or SAR) shall terminate upon the first meeting of the
Company’s shareholders that occurs in the fifth year following the year in which
the Company’s shareholders approve this Plan, subject to any subsequent
extension that may be approved by shareholders.

 

5.3Award Agreements. Each award shall be evidenced by either (1) a written award
agreement in a form approved by the Administrator and executed by the Company by
an officer duly authorized to act on its behalf, or (2) an electronic notice of
award grant in a form approved by the Administrator and recorded by the Company
(or its designee) in an electronic recordkeeping system used for the purpose of
tracking award grants under this Plan generally (in each case, an “award
agreement”), as the Administrator may provide and, in each case and if required
by the Administrator, executed or otherwise electronically accepted or deemed
accepted by the recipient of the award in such form and manner as the
Administrator may require. The Administrator may authorize any officer of the
Company (other than the particular award recipient) to execute any or all award
agreements on behalf of the Company. The award agreement shall set forth the
material terms and conditions of the award as established by the Administrator
consistent with the express limitations of this Plan.

 

5.4Settlements. Payment of awards may be in the form of cash, Ordinary Shares,
other awards or combinations thereof as the Administrator shall determine, and
with such restrictions as it may impose.

 

5.5Consideration for Ordinary Shares or Awards. The purchase price (if any) for
any award granted under this Plan or the Ordinary Shares to be delivered
pursuant to an award, as applicable, may be paid by means of any lawful
consideration as

 

 10 

 

 

determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

·services rendered by the recipient of such award;

 

·cash, check payable to the order of the Company, or electronic funds transfer;

 

·notice and third party payment in such manner as may be authorized by the
Administrator;

 

·the delivery of previously owned Ordinary Shares;

 

·by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

 

·subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

 

In no event shall any shares newly-issued by the Company be issued for less than
the minimum lawful consideration for such shares or for consideration other than
consideration permitted by applicable law. Ordinary Shares used to satisfy the
exercise price of an option shall be valued at their fair market value on the
date of exercise. The Company will not be obligated to deliver any shares unless
and until it receives full payment of the exercise or purchase price therefor
and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay the purchase or
exercise price of any award or shares by any method other than cash payment to
the Company.

 

5.6Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price (in regular trading) for an Ordinary
Share on the NASDAQ Stock Market (the “Market”) for the date in question or, if
no sales of Ordinary Shares were reported on the Market on that date, the
closing price (in regular trading) for an Ordinary Share on the Market for the
next preceding day on which sales of Ordinary Shares were reported on the
Market. The Administrator may, however, provide with respect to one or more
awards that the fair market value shall equal the closing price (in regular
trading) for an Ordinary Share on the Market on the last trading day preceding
the date in question or the average of the high and low trading prices of an
Ordinary Share on the Market for the date in question or the most recent trading
day. If the Ordinary Shares are no longer listed or are no longer actively
traded on the Market as of the applicable date, the fair market value of the
Ordinary Shares shall be the value as reasonably determined by the Administrator
for purposes of the award in the circumstances. The Administrator also may adopt
a different methodology for determining fair market value with respect to one or
more awards if a different methodology is necessary or advisable to secure any
intended favorable tax, legal or other

 

 11 

 

 

treatment for the particular award(s) (for example, and without limitation, the
Administrator may provide that fair market value for purposes of one or more
awards will be based on an average of closing prices (or the average of high and
low daily trading prices) for a specified period preceding the relevant date).

 

5.7Transfer Restrictions.

 

5.7.1   Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law: (a)
all awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) awards shall be exercised only by the participant; and (c) amounts payable
or shares issuable pursuant to any award shall be delivered only to (or for the
account of) the participant.

 

5.7.2   Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).

 

5.7.3   Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

 

(a)transfers to the Company (for example, in connection with the expiration or
termination of the award),

 

(b)the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

 

(c)subject to any applicable limitations on ISOs, transfers to a family member
(or former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,

 

(d)if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

 

(e)the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

 

5.8International Awards. One or more awards may be granted to Eligible Persons
who provide services to the Company or one of its Subsidiaries outside of the

 

 12 

 

 

United States. Any awards granted to such persons may be granted pursuant to the
terms and conditions of any applicable sub-plans, if any, appended to this Plan
and approved by the Administrator.

 

6.EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

 

6.1General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Company or one of its Subsidiaries and provides other services to the Company or
one of its Subsidiaries, the Administrator shall be the sole judge for purposes
of this Plan (unless a contract or the award otherwise provides) of whether the
participant continues to render services to the Company or one of its
Subsidiaries and the date, if any, upon which such services shall be deemed to
have terminated.

 

6.2Events Not Deemed Terminations of Service. Unless the express policy of the
Company or one of its Subsidiaries, or the Administrator, otherwise provides, or
except as otherwise required by applicable law, the employment relationship
shall not be considered terminated in the case of (a) sick leave, (b) military
leave, or (c) any other leave of absence authorized by the Company or one of its
Subsidiaries, or the Administrator; provided that, unless reemployment upon the
expiration of such leave is guaranteed by contract or law or the Administrator
otherwise provides, such leave is for a period of not more than three months. In
the case of any employee of the Company or one of its Subsidiaries on an
approved leave of absence, continued vesting of the award while on leave from
the employ of the Company or one of its Subsidiaries may be suspended until the
employee returns to service, unless the Administrator otherwise provides or
applicable law otherwise requires. In no event shall an award be exercised after
the expiration of the term set forth in the applicable award agreement.

 

6.3Effect of Change of Subsidiary Status. For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Company a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Company or another Subsidiary that continues
as such after giving effect to the transaction or other event giving rise to the
change in status, unless the Subsidiary that is sold, spun off or otherwise
divested (or its successor or a direct or indirect parent of such Subsidiary or
successor) assumes the Eligible Person’s award(s) in connection with the
transaction.

 

7.ADJUSTMENTS; ACCELERATION

 

7.1Adjustments. Subject to Section 7.2, upon (or, as may be necessary to effect
the adjustment, immediately prior to): any reclassification, recapitalization,
share split (including a share split in the form of a share dividend) or reverse
share split; any merger, combination, consolidation, or other reorganization;
any spin-off, split-up, or similar extraordinary dividend distribution in
respect of the Ordinary

 

 13 

 

 

Shares; or any exchange of Ordinary Shares or other securities of the Company,
or any similar, unusual or extraordinary corporate transaction in respect of the
Ordinary Shares; then the Administrator shall equitably and proportionately
adjust (1) the number and type of Ordinary Shares (or other securities) that
thereafter may be made the subject of awards (including the specific share
limits, maximums and numbers of shares set forth elsewhere in this Plan), (2)
the number, amount and type of Ordinary Shares (or other securities or property)
subject to any outstanding awards, (3) the grant, purchase, or exercise price
(which term includes the base price of any SAR or similar right) of any
outstanding awards, and/or (4) the securities, cash or other property
deliverable upon exercise or payment of any outstanding awards, in each case to
the extent necessary to preserve (but not increase) the level of incentives
intended by this Plan and the then-outstanding awards.

 

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Company as an entirety, the
Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A and Section 457A of the Code and Section 162(m) of
the Code) and accounting (so as to not trigger any charge to earnings with
respect to such adjustment) requirements.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

7.2Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization in connection with which the Company does not survive (or
does not survive as a public company in respect of its Ordinary Shares); any
exchange of Ordinary Shares or other securities of the Company in connection
with which the Company does not survive (or does not survive as a public company
in respect of its Ordinary Shares); a sale of all or substantially all the
business, shares or assets of the Company in connection with which the Company
does not survive (or does not survive as a public company in respect of its
Ordinary Shares); a dissolution of the Company; or any other event in which the
Company does not survive (or does not survive as a public company in respect of
its Ordinary Shares); then the Administrator may make provision for a cash
payment in settlement of, or for the assumption, substitution or exchange of any
or all outstanding share-based awards or the cash, securities or property

 

 14 

 

 

deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Ordinary Shares upon or in respect of
such event. Upon the occurrence of any event described in the preceding
sentence, then, unless the Administrator has made a provision for the
substitution, assumption, exchange or other continuation or settlement of the
award or the award would otherwise continue in accordance with its terms in the
circumstances: (1) unless otherwise provided in the applicable award agreement,
each then-outstanding option and SAR shall become fully vested, all restricted
shares then outstanding shall fully vest free of restrictions, and each other
award granted under this Plan that is then outstanding shall become payable to
the holder of such award; and (2) each award shall terminate upon the related
event; provided that the holder of an option or SAR shall be given reasonable
advance notice of the impending termination and a reasonable opportunity to
exercise his or her outstanding vested options and SARs (after giving effect to
any accelerated vesting required in the circumstances) in accordance with their
terms before the termination of such awards (except that in no case shall more
than ten days’ notice of the impending termination be required and any
acceleration of vesting and any exercise of any portion of an award that is so
accelerated may be made contingent upon the actual occurrence of the event).

 

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

 

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

 

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, will reinstate the original terms of the award if an event giving
rise to an acceleration and/or termination does not occur.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

 15 

 

 

7.3Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve. The portion of any ISO accelerated in connection with an event referred
to in Section 7.2 (or such other circumstances as may trigger accelerated
vesting of the award) shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
option under the Code.

 

7.4Discretion to Accelerate. The Minimum Vesting Requirement shall not limit or
restrict the Administrator’s discretion to accelerate the vesting of any award
in circumstances it determines to be appropriate (whether in connection with a
transaction, termination of employment or for any other reason).

 

8.OTHER PROVISIONS

 

8.1Compliance with Laws. This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of Ordinary Shares, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable laws, rules and regulations (including but not limited to state
and federal securities law and federal margin requirements) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. The person acquiring any securities under this Plan will, if
requested by the Company or one of its Subsidiaries, provide such assurances and
representations to the Company or one of its Subsidiaries as the Administrator
may deem necessary or desirable to assure compliance with all applicable legal
and accounting requirements.

 

8.2No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

 

8.3No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Company or one of its Subsidiaries, constitute any contract or agreement
of employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Company or one of its
Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an award agreement.

 

8.4Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Company, and no special or separate reserve, fund

 

 16 

 

 

or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including Ordinary Shares, except as expressly
otherwise provided) of the Company or one of its Subsidiaries by reason of any
award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company or one of
its Subsidiaries and any participant, beneficiary or other person. To the extent
that a participant, beneficiary or other person acquires a right to receive
payment pursuant to any award hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.

 

8.5Tax Withholding. Upon any exercise, vesting, or payment of any award, or upon
the disposition of Ordinary Shares acquired pursuant to the exercise of an ISO
prior to satisfaction of the holding period requirements of Section 422 of the
Code, or upon any other tax withholding event with respect to any award, the
Company or one of its Subsidiaries shall have the right at its option to:

 

(a)require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company or one of its Subsidiaries may be
required to withhold with respect to such award event or payment; or

 

(b)deduct from any amount otherwise payable in cash (whether related to the
award or otherwise) to the participant (or the participant’s personal
representative or beneficiary, as the case may be) the minimum amount of any
taxes which the Company or one of its Subsidiaries may be required to withhold
with respect to such award event or payment.

 

In any case where a tax is required to be withheld in connection with the
delivery of Ordinary Shares under this Plan, the Administrator may in its sole
discretion (subject to Section 8.1) require or grant (either at the time of the
award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Company reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law to the extent the Company determines that
withholding at any greater level would result in an award otherwise classified
as an equity award under ASC Topic 718 being classified as a liability award
under ASC Topic 718.

 

 17 

 

 

8.6Effective Date, Termination and Suspension, Amendments.

 

8.6.1   Effective Date. This Plan was originally effective as of January 7,
2013, the date of its original approval by the Board (the “Effective Date”).
This amended version of this Plan is effective as of March 31, 2016, the date
this amended version of this Plan was approved by the Board (the “Amendment
Date”). This Plan shall be submitted for and subject to shareholder approval no
later than twelve months after the Amendment Date. Unless earlier terminated by
the Board and subject to any extension that may be approved by shareholders,
this Plan shall terminate at the close of business on the day before the tenth
anniversary of the Amendment Date. After the termination of this Plan either
upon such stated expiration date or its earlier termination by the Board, no
additional awards may be granted under this Plan, but previously granted awards
(and the authority of the Administrator with respect thereto, including the
authority to amend such awards) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of this Plan.

 

8.6.2   Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.

 

8.6.3   Shareholder Approval. To the extent then required by applicable law or
any applicable listing agency or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan, or deemed necessary
or advisable by the Board, any amendment to this Plan shall be subject to
shareholder approval.

 

8.6.4   Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2.

 

8.6.5   Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or amendment of any outstanding award agreement
shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Company under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

 

8.7Privileges of Share Ownership. Except as otherwise expressly authorized by
the Administrator, a participant shall not be entitled to any privilege of share
ownership as to any Ordinary Shares not actually delivered to and held of record
by the participant. Except as expressly required by Section 7.1 or otherwise

 

 18 

 

 

expressly provided by the Administrator, no adjustment will be made for
dividends or other rights as a shareholder for which a record date is prior to
such date of delivery.

 

8.8Governing Law; Construction; Severability.

 

8.8.1   Choice of Law. This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of Bermuda.

 

8.8.2   Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

 

8.8.3   Plan Construction.

 

(a)Rule 16b-3. It is the intent of the Company that the awards and transactions
permitted by awards be interpreted in a manner that, in the case of participants
who are or may be subject to Section 16 of the Exchange Act, qualify, to the
maximum extent compatible with the express terms of the award, for exemption
from matching liability under Rule 16b-3 promulgated under the Exchange Act.
Notwithstanding the foregoing, the Company shall have no liability to any
participant for Section 16 consequences of awards or events under awards if an
award or event does not so qualify.

 

(b)Section 162(m). Options and SARs granted to employees of the Company or one
of its Subsidiaries with an exercise or base price not less than the fair market
value of an Ordinary Share at the date of grant that are approved by a committee
composed solely of two or more outside directors (as this requirement is applied
under Section 162(m) of the Code) shall be deemed to be intended as
performance-based compensation within the meaning of Section 162(m) of the Code
unless such committee provides otherwise at the time of grant of the award.

 

8.9Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

8.10Share-Based Awards in Substitution for Options or Awards Granted by Other
Company. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee options, SARs, restricted shares or
other share-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Company or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Company or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the shares or assets of the employing entity. The awards so
granted need not comply with other

 

 19 

 

 

specific terms of this Plan, provided the awards reflect only adjustments giving
effect to the assumption or substitution consistent with the conversion
applicable to the Ordinary Shares in the transaction and any change in the
issuer of the security. Any shares that are delivered and any awards that are
granted by, or become obligations of, the Company, as a result of the assumption
by the Company of, or in substitution for, outstanding awards previously granted
by an acquired company (or previously granted by a predecessor employer (or
direct or indirect parent thereof) in the case of persons that become employed
by the Company or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.

 

8.11Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to Ordinary Shares,
under any other plan or authority.

 

8.12No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the shareholders of the Company to
make or authorize: (a) any adjustment, recapitalization, reorganization or other
change in the capital structure or business of the Company or any Subsidiary,
(b) any merger, amalgamation, consolidation or change in the ownership of the
Company or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference shares ahead of or affecting the capital shares
(or the rights thereof) of the Company or any Subsidiary, (d) any dissolution or
liquidation of the Company or any Subsidiary, (e) any sale or transfer of all or
any part of the assets or business of the Company or any Subsidiary, or (f) any
other corporate act or proceeding by the Company or any Subsidiary. No
participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Company or any employees, officers or agents of the Company or any
Subsidiary, as a result of any such action.

 

8.13Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Company or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans or
arrangements of the Company or its Subsidiaries.

 

8.14Clawback Policy. The awards granted under this Plan are subject to the terms
of the Company’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of awards
or any Ordinary Shares or other cash or property received with respect to the
awards (including any value received from a disposition of the shares acquired
upon payment of the awards).

  

 20 

 